Citation Nr: 1707135	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  11-20 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The Veteran served on active duty from September 1982 to November 1990 and from April 1991 to April 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Boise, Idaho Department of Veterans Affairs (VA) Regional Office (RO). 

In his June 2011 VA Form 9, the Veteran requested a hearing before a Veterans Law Judge.  The Board remanded the claim for such a hearing to be scheduled in December 2013.  The Veteran subsequently withdrew his request for a hearing in a February 2014 statement.  As no further communication has been received from the Veteran regarding a hearing, the Board considers the request to remain withdrawn.  38 C.F.R. § 20.704(e). 

In a December 2014 decision, the Board denied entitlement to service connection for a bilateral knee disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Remand (JMR), a September 2015 Order of the Court remanded the claim for re-adjudication in accordance with the JMR.  

In a December 2015 decision, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for action consistent with the JMR.  As sufficient efforts were made to obtain updated VA treatment records dated from January 2012 onwards, including the VA treatment record dated in April 2013 and relied upon by the VA examiner in the July 2014 VA examination, and to request the workers compensation records also referenced by the July 2014 VA examiner, the Board finds the directives have been substantially complied with, and the matter again is before the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).



FINDING OF FACT

A bilateral knee disability was not manifest in service or within one year of discharge from active duty, and is unrelated to service.


CONCLUSION OF LAW

A bilateral knee disability was not incurred in or aggravated by service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The RO provided pre-adjudication VCAA notice by a letter dated in June 2009.  

      
      
      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records (STRs), service personnel records, post-service VA treatment records, identified non-VA treatment records, and lay statements have been associated with the record.  As noted above, updated VA treatment records, to include an April 2013 treatment record for knee pain referenced in the JMR because it was cited by the VA examiner in July 2014, were obtained subsequent to the 2015 Board remand decision.  While the JMR also directed VA to attempt to obtain workers compensation records also referenced by the July 2014 VA examiner, three letters to the Veteran requesting assistance in identifying and obtaining these records yielded no response.  See December 2015, March 2016 and July 2016 VA letters to the Veteran.  In August 2016, the Veteran indicated in writing that he had no additional evidence to submit.  

The Veteran was afforded examination as reflected in Disability Benefits Questionnaire for Knee and Lower Leg Conditions in July 2014.  The examination addressed the issue being decided in this decision.  The examiner reviewed the Veteran's claims file, examined the Veteran, and provided an opinion.  The opinion provided was thorough and fully adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As the Veteran has not identified any additional evidence pertinent to the claim, and in fact indicated that he had no further evidence to submit, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

II.  Analysis

	Law

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement for a current disability is satisfied if the disability is shown at any time subsequent to filing the claim, even if not shown currently.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101 (3), 1112(a); 38 C.F.R. §§ 3.307 (a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  Arthritis is among the listed conditions, subject to a one year presumptive period. 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159 (a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

      Analysis

As will be explained below, service connection is not warranted for this disability.  Specifically, while there was a current disability with regard to the left knee, for the following reasons, the preponderance of the evidence is against a finding of a nexus between any such current knee disability and the Veteran's active service.  As to the right knee, there is no current disability.  

STRs reflect the Veteran was treated on several occasions for left and right knee pain.  The February 1982 medical prescreening form and February 1982 service entrance examination revealed normal findings of the lower extremities upon clinical evaluation.  Likewise, in a February 1982 Report of Medical History, the Veteran reported he was in good health and did not note a history of any knee problems.  In September 1982, he was treated for complaints of a painful right knee for the past two days due to running.  In March 1983, the Veteran was treated for complaints of right knee pain with popping for one week, which occurred with running and marching.  He was recommended to run short runs for the next three weeks.  In April 1985, he was treated for and diagnosed with left knee pain with no traumatic injury.     In November 1986, the Veteran was treated for left knee pain, diagnosed as tendonitis, which was treated again in December 1986 and diagnosed as left knee strain.  The Veteran's left knee strain noted in December 1986 was also noted in a service treatment report list of temporary problems.  A March 1988 periodic examination revealed normal findings of the lower extremities upon clinical evaluation.  Similarly, the November 1990 separation examination revealed normal findings of the lower extremities upon clinical evaluation and the November 1990 Report of Medical History reflects the Veteran reported he was "in good health" and he did not note any knee problems or a history thereof. 

Just prior to the Veteran's second period of active service, a January 1991 medical prescreening form revealed no reported history of knee problems.  A January 1991 enlistment examination, provided in conjunction with the Veteran's enlistment into National Guard service, also reflected normal findings of the lower extremities upon clinical evaluation.  The November 1990 Report of Medical History reflects the Veteran reported he was "in good health" and he did not note any knee problems or a history thereof. 

Post-service non-VA treatment records include those from the Veteran's incarceration from 1995 through March 2008.  These do not show treatment for any knee complaints, and periodic examinations are replete with reference to normal bilateral lower extremities.  

The post-service VA medical evidence of record, including VA medical records and the July 2014 VA examination, reflects the Veteran has been diagnosed with a left knee disability, namely residuals of left medial collateral ligament (MCL) strain, in April 2013.  The medical evidence of record, however, does not reflect that the Veteran has a current diagnosis of a right knee disability.  Although the July 2014 VA examiner noted a subjective report of right knee pain in the diagnosis section, he specified that such was without objective findings upon examination on which to base a diagnosis.  X-rays at that time showed negative right knee and questionable prior MCL injury but otherwise unremarkable left knee.

As directed by the JMR, the Board obtained all VA treatment records dated from January 2012 onwards, including the VA treatment record dated in April 2013 and relied upon by the VA examiner in the July 2014 VA examination.  These confirm that, in April 2013, the Veteran was seen for an episodic care visit in the VA primary care clinic for left knee pain of 1.5 weeks duration.  He reported that he was rolling up a sleeping bag and using his knee to stuff it into a sack when his foot went out from under him and his left knee bent inward (valgus).  He had sharp pain and felt something tear.  Pain had improved a little bit over the past week.  He reported that it does not give out on him, and he was taking Advil as needed for pain.  He reported a history of non-specific knee problems while in the military.  There was no reported history of knee surgery.  The examiner noted that the Veteran reported a recent bilateral knee injury had occurred in March 2013 when he was pushing a motorcycle and went forward on both knees.  The Veteran reported that he had abrasions bilaterally on the knees but that there was no pain other than that associated with the abrasions following this injury.  

Upon examination at the April 2013 visit, there was no apparent distress and gait was normal.  Upon inspection of the knees there was abrasion to both knees which was almost healed.  There is no bruising, swelling, erythema or warmth to the knee.  There is full range of motion of both knees without evidence of effusion.  McMurray's test was negative bilaterally.  The left knee had pain along the medial collateral ligament (MCL) exacerbated with valgus stress but no laxity with Lachman's or varus stress was noted.  The assessment was left knee MCL strain vs low grade tear.  

Later that month he reported to another VA facility closer to home to establish care.  At that time, left knee pain was noted.  

The remainder of the VA treatment records added to the record date through September 2015 does not indicate any ongoing treatment for the right knee.  Nor do they show either substantial treatment for the left knee or any medical opinion relating the any knee disability to service.  

Parenthetically, the Board notes that, based on review of the April 2013 VA treatment records, the Board has verified that the accuracy of the factual basis of the July 2014 opinion as required in the JMR.  

With respect to the Veteran's right knee, the Board finds that service connection for a right knee disability is not warranted as there is no current diagnosis of a right knee disability.  VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997).  The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of the claim, even if the disability resolves prior to VA's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 312 (2007).  The competent and probative evidence of record clearly demonstrates that the Veteran does not have a current diagnosis of a right knee disability and has not been treated for a right knee disability at any time during the pendency of his claim.  The only medical opinion of record, that of the July 2014 VA examining physician, indicates no current right knee disability.  This expert opinion is highly probative on this point.  

Congress specifically limited entitlement for service-connected disease or injury cases where such incidents had resulted in disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A "current disability" means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  The Federal Circuit Court observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Simply put, in the absence of proof of present disability, namely a right knee disability, there can be no valid claim.

With respect to the lay statements by the Veteran regarding his right knee, the Board observes that he is competent to report lay observable symptoms, such as pain, and treatment provided.  While a Veteran is competent to report lay observable events, treatment and symptoms of a disorder, he is not competent to diagnose or medically attribute any in-service symptom or incident to a current disorder.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  In this case, he is competent to report right knee pain.  However, a symptom standing alone does not constitute a disability without an identified basis for the symptom. See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999).  He is not competent to specify that any reported symptoms reflect a diagnosis of a current right knee disability or that he has current right knee disability related to his active service as these statements would constitute medical conclusions, which he is not competent to make.  See Jandreau, 492 F.3d at 1377 n.4; Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010); Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Thus, the Veteran's assertions that he has a current right knee disability due to his active service are not competent and are afforded no probative value.  

In regards to the Veteran's left knee disability, the Board finds there is no nexus between the currently diagnosed left knee disability, diagnosed as left MCL strain and the Veteran's active service.  The July 2014 VA examination reflects that the examiner opined that the Veteran's left knee disability was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  In his rationale, the examining VA physician initially pointed out the various inconsistencies between the Veteran's history of his knee problems and the medical evidence of record, noting, for example that the Veteran recalled doing squat like exercises relieved left knee pains in the service, whereas the STRs indicated that the knee pain occurred specifically with doing squat-like exercises.  The examiner also pointed out that the Veteran reported that he perceived he could not access medical care for his chronic episodic knee issues while in prison [for 13.5 years until 2008], however, the record indicates he had sought treatment for multiple issues during his incarceration, some, which the examiner characterized as "seemingly more minor then his recalled knee complaints."  The examiner also pointed out that the Veteran reported his left knee MCL strain was incurred at work at Pacific Steel lifting and moving a heavy angle iron, for which he sought treatment at the VA the next morning, while the VA record (now included in the record following the 2015 Board remand decision) shows he complained of 1.5 weeks of very similar sounding knee pain/injury in April 2013. 

The examiner also explained in his rationale that, short term (acute) left knee complaints were noted twice in the STRs, in April 1985 and late November to early December 1986.  He noted that no left knee complaints were noted in a periodic physical in 1988, separation exam in 1990, initial compensation claim 1991, the National Guard enlistment examination in 1991, or in the Department of Corrections periodic physicals beginning 1994.  The examiner noted that left knee complaints first appeared in post-service medical records in 2013 with an acute valgus injury involving either rolling a sleeping bag in awkward position or handling heavy angled steel, and that the Veteran was diagnosed with an MCL strain.  He thus concluded that the MCL strain diagnosed in April 2013 was less likely as not related to any pre-existent left knee condition. 

The Board acknowledges the Veteran's contentions that his bilateral knee disability began during his active service.  As noted above, while a veteran is competent to report lay observable events, treatment and symptoms of a disorder, he is not competent to diagnose or medically attribute any in-service symptom or incident to a current disorder.  Kahana, 24 Vet. App. 428; Davidson, 581 F.3d at 1316.  Jandreau v. Nicholson, 492 F.3d at 1377 n.4.  Although he is competent to report symptoms of knee problems and pain since his active service, his reports that his current bilateral knee disability began during his active service are not credible, as these statements are inconsistent with the medical evidence of record.  While the Veteran was treated for right and left knee problems on several occasions during his active service, the STRs revealed no clinical findings of knee problems or residuals thereof upon the Veteran's separation from service in November 1990 or upon his enlistment into National Guard service.  In addition, the Veteran himself reported in the November 1990 and January 1991 Reports of Medical History that he was in good health and did not report any history of knee problems.  Moreover, the post-service medical evidence of record does not reflect any findings of treatment for the knees or a diagnosis of the left knee until the April 2013 VA treatment record for recent injury discussed in the July 2014 VA examination.  The Board finds it significant that the initial post-service treatment and diagnosis of the left knee disability was in April 2013 following a recent injury.  Therefore, as the Veteran's statements as to an ongoing left knee disability are inconsistent with the contemporaneous medical evidence of record, they are not credible and are therefore afforded no probative value.  

The Board is fully justified and has an obligation to evaluate the credibility of lay evidence and to assign probative weight to competent lay evidence as well as consider factors including bias, conflicting and inconsistent statements, interest or, to a certain extent, bad character.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The principle of a continuity of symptomatology discussed in 38 C.F.R. § 3.303 (b) does not apply to any disease or condition that has not been recognized as chronic under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, as no arthritis of the bilateral knees has been found in the record, the claimed bilateral knee disability and the diagnosed left knee disability are not considered a chronic disease or condition recognized under 38 C.F.R. § 3.309 (a). 

Finally, the updated VA treatment records obtained in accordance with the JMR and discussed above, when reviewed in conjunction with the totality of the evidence of record, fully support the conclusions of the July 2014 examiner as well as the overall conclusion of the Board that the preponderance of the evidence is against this claim.  

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine, however, as the preponderance of the evidence is against the Veteran's claim for service connection for a bilateral knee disability, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Therefore, the Veteran's claim for service connection for a bilateral knee disability is denied.


ORDER

Service connection for a bilateral knee disability is denied.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


